department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-5325-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel cc dom fs subject deduction_for_estate_tax imposed this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer periods in issue decedent issue whether the taxpayer may claim an internal_revenue_code i r c sec_691 deduction for estate_taxes owed but not yet paid_by decedent’s estate conclusion the taxpayer as a recipient of income_in_respect_of_a_decedent ird may claim the sec_691 deduction even though the estate_tax has not yet been paid facts tl-n-5325-99 the taxpayer inherited the right to receive the remaining payments from an annuity for a term of years from the decedent the executor reported the value of the annuity on schedule i of decedent’s form_706 united_states estate_tax_return and included this value on line total gross_estate the estate_tax however has not yet been paid the taxpayer reported the annuity payments received on her income_tax returns for the periods in issue for the periods in issue taxpayer claimed sec_691 deductions for the amount of the estate_tax attributable to the annuity payments received law and analysis sec_691 provides in part that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that a person who includes an amount in gross_income under subsection a shall be allowed for the same taxable_year as a deduction an amount which bears the same ratio to the estate_tax attributable to the net value for estate_tax purposes of the items described in subsection a as the value for estate_tax purposes of the items of gross_income or portions thereof in respect of which such person included the amount in gross_income or the amount included in gross_income whichever is lower bears to the value for estate_tax purposes of all the items described in subsection a under sec_1_691_c_-1 a person who is required to include in gross_income for any taxable_year an amount of income_in_respect_of_a_decedent may deduct for the same taxable_year that portion of the estate_tax imposed upon the decedent’s estate which is attributable to the inclusion in the decedent’s estate of the right to receive such amount the regulation further provides that for purposes of sec_1_691_c_-1 the term estate_tax means the tax imposed under sec_2001 or sec_2101 reduced by the credits against such tax neither the code nor the regulations require that the estate_tax be paid for a recipient of ird to claim a deduction for the estate_tax attributable to amounts tl-n-5325-99 required to be included in income in some instances for example an agreement to pay the estate_tax in installments under sec_6161 the estate_tax may not have been payable as of the time the ird is required to be included in income thus we see no bar to a deduction under sec_691 solely because the tax to which it is attributable has not yet been paid case development hazards and other considerations we note that even though the estate elected to pay tax in installments under sec_6161 the request for field_service_advice indicates that only nominal amounts of estate_tax have been paid please call if you have any further questions by melissa liquerman senior technician reviewer cc dom fs p si
